DETAILED ACTION
This is a response to the Applicant’s remarks dated 08/13/2021. Claims 1-17 are pending. Claim 18 is canceled. Claims 1, 6, 14 and 16 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges Applicant’s amendments to Claims 1, 6, 14 and 16.
Applicant’s remarks, see page 8, filed on 08/13/2021, with respect to the 35 U.S.C. 101 rejection of the claims have been fully considered and are persuasive. The rejection to Claims 1-18 have been withdrawn.
Applicant’s arguments, see pages 9-11, filed 08/13/2021, have been fully considered but are not persuasive.
Applicant’s argument 1 (pages 10-11, regarding 103 rejection of claims 1 and 16)
In the remarks, the applicant argues that, in the claimed embodiments, that Suzuki does not disclose “an application execution unit that executes a relay application”, and specifically that the Suzuki arrangement of an external control device 30a and 30b from the communication devices 20a and 20b, respectively, do not associate the communication apparatus with the relay application. 

Examiner’s Response
The Examiner respectfully disagrees.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 3-14, 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Fujita et al. (US2008/0037557A1), hereinafter “Fujita”, in view of Suzuki (US 2017/0063706), hereinafter “Suzuki”.

Regarding claim 1, Fujita teaches:
A relay apparatus comprising (Fujita Fig. 1 [0023]: VPN gateway with a WAN interface A111 connected to client nodes, and a LAN interface A112 connected to servers, with a relay unit A114 for enabling communication sessions between server nodes and client nodes) 
a first communication interface capable of communicating with a first communication apparatus (Fujita, Fig. 1 [0023-0026] WAN interface in the (VPN) gateway installed in the data center, connects to at least one of many apparatus terminals C1/D1, serves as a ‘first’ communication interface that exchanges packets (communicates) with ‘first’ communication devices on this WAN side); 
a second communication interface capable of communicating with a second communication apparatus (Fujita, Fig. 1 [0023-0026] LAN interface in the (VPN) gateway installed in the data center connects to at least one of many apparatus servers A131-A136, serves as a ‘second’ communication interface that exchanges packets (communicates) with ‘second’ communication devices on this LAN side); 
a memory storing one or more instructions; and 
a processor configured to execute the one or more instructions stored in memory to implement (Fujita Fig. 7 [0094]: Arithmetic processor A314 reads out program A318 stored in storage unit A315, and operates in accordance with the program A318, thereby implementing the WAN interfaces A111/A211, LAN interfaces A112/A212, processors A113/A213, relay units A114/A214, relay table storage units A115/A215 and AAL processor A113/A213.):
an application execution unit that executes a relay application, the relay application being connected to the first communication apparatus via a first communication path and connected to the second communication apparatus via a second communication path (Fujita, Fig. 1 [0025, 0029] The VPN gateway comprises a session relay unit A114 and session relay table storage unit A115, where the relay unit A114 relays packets transmitted and received by the gateway, between first devices on the LAN network and second devices on the WAN network. In other words, the gateway establishes communication paths between LAN devices and itself, and WAN devices and itself, and implements a relay function to transmit and receive packets via these communication paths.); and 
…
Fujita does not teach:
a switch unit that associates  the first communication apparatus with the relay application and associates  the second communication apparatus with the relay application, thereby switches a packet to be input/output between the first and second communication interfaces and the relay application.
However, Suzuki teaches:
a switch unit implemented at least by the hardware (Suzuki Fig. 3 [0040]: hardware configuration illustrated  as comprising of processor, memory, NIC and bus) and that associates  the first communication apparatus with the relay application and associates  the second communication apparatus with the relay application, thereby switches a packet to be input/output between the first and second communication interfaces and the relay application (Suzuki Fig 1, [0033 -0034] Suzuki teaches that the relay application function is embodied or includes controllers (30a and 30b), interface/switches (20a and 20b) and relay implementations 5 that communicatively connect network 2 (consisting of devices 10a and 10b) with network 3 (consisting of devices 10b and 10d). Packets generated by devices within network 2 are received by interface/switch 20a and relayed by relays 5 to interface/switch 20b and then to devices in network 3. Interface/switches 20a and 20b serve to physically connect devices of network 2 to devices of network 3, and vice versa from network 3 to network 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suzuki into the method of Fujita in order to improve on the speed of the relay transmission by using hardware that is dedicated to relay/switch (and not route), and the security of the transmission using connections that are terminated specifically at the prescribed switch and interfaces.


Regarding claim 3, Fujita teaches:
the first communication path is terminated between the first communication apparatus and the relay application, and the second communication path is terminated between the second communication apparatus and the relay application (Fujita Fig. 1 [0022-0027]: On the WAN side (the ‘first’ communication path) the gateway connects to and only to the devices C1, C2, D1, D2 etc. via connection B1, in this case a backbone network. On the LAN side (the ‘second’ communication path) the gateway connects to and only to servers A131 thru A136 via VLAN1/2/3.)

Regarding claim 4, Fujita teaches:
a first relay application that is connected to the first communication apparatus via the first communication path; and 
a second relay application that is connected to the second communication apparatus via the second communication path (Fujita Fig. 1 [0022-0027]: On the WAN side (the ‘first’ communication path) the gateway (implementing the relay function) connects to and only to the devices C1, C2, D1, D2 etc. via connection B1, in this case a backbone network. On the LAN side (the ‘second’ communication path) the gateway (implementing the relay function) connects to and only to servers A131 thru A136 via VLAN1/2/3. The gateway function can be considered as functionally separated into two parts, where a first part includes the WAN interface and relay unit functionality is focused and directed to the WAN communication path. A second part includes the LAN interface and relay unit functionality is symmetrically focused and directed to the LAN communication path.).

Regarding claim 5, Fujita teaches:
the first communication path is terminated between the first communication apparatus and the first relay application, and 
the second communication path is terminated between the second communication apparatus and the second relay application (Fujita Fig. 1 [0022-0027]: On the WAN side (the ‘first’ communication path) the gateway (implementing the relay function) connects to and only to the devices C1, C2, D1, D2 etc. via connection B1, in this case a backbone network. On the LAN side (the ‘second’ communication path) the gateway (implementing the relay function) connects to and only to servers A131 thru A136 via VLAN1/2/3. The gateway function can be considered as functionally separated into two parts, where a first part includes the WAN interface and relay unit functionality is focused and directed to the WAN communication path. A second part includes the LAN interface and relay unit functionality is symmetrically focused and directed to the LAN communication path.).

Regarding claim 6, Fujita teaches:
hardware table storage that stores a relay table that associates the first communication apparatus with the relay application and associates the second communication apparatus with the relay application (Fujita Fig. 1 [0029]: The relay method relaying packets from one device (via first communication path) to a second device (via second communication path) is determined by referring to a session relay table stored in the session relay table storage unit A115), 
	Fujita does not teach:
wherein the switch unit switches the packet based on the relay table that has been stored.
	However, Suzuki teaches:
wherein the switch unit switches the packet based on the relay table that has been stored (Suzuki Fig, 1 [0033-0034]: Interface/switch 20a and 20b function as switches for packets coming from network 2 and relayed onto network 3, controlled by controller 30a and 30b, respectively. The controller (communication device 20a) allows passing of or discards a received packet based on a set and registered rule.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suzuki into the method of Fujita in order to improve the relay/switch procedure with a specific switch function, based on at least hardware, specifically with higher speed of passing the relay transmission (or discard) and improved security with dedicated connections to the switch unit.

Regarding claim 7, Fujita teaches:
the relay table associates transmission source information and destination information included in the packet with identification information of the relay application (Fujita Fig. 3, [0043-0045]: The gateway reads the source and destination IP addresses and source and destination port numbers (Step S101, Fig. 3), and the relay unit A114 processes the communication packet by referring to the session relay table stored in the session relay table storage unit A115 (Step 102).).

Regarding claim 8, Fujita teaches:
the switch unit forwards the packet to the relay application that corresponds to the destination information when the transmission source information and the destination information of the packet received from the first or second communication apparatus is included in the relay table (Fujita Fig. 3, [0043-0045]: The gateway reads the source and destination IP addresses and source and destination port numbers (Step S101, Fig. 3), and the relay unit A114 processes the communication packet by referring to the session relay table stored in the session relay table storage unit A115 (Step 102). The session relay unit A114 refers to the session relay table, and determines the destination that corresponds to information in the table, e.g. VLAN1 or VLAN2 or VLAN3).

Regarding claim 9, Fujita teaches:
the switch unit forwards the packet to the relay application when a relay application of the identification information that corresponds to the transmission source information and the destination information in the relay table is executed to receive a packet of the destination information (Fujita Fig. 3, [0043-0045]: The gateway reads the source and destination IP addresses and source and destination port numbers (Step S101, Fig. 3), and the relay unit A114 processes the communication packet by referring to the session relay table stored in the session relay table storage unit A115 (Step 102). The session relay unit A114 refers to the session relay table, and determines the destination that corresponds to information in the table, e.g. VLAN1 or VLAN2 or VLAN3).

Regarding claim 10, Fujita teaches:
the transmission source information and the destination information of the packet received from the relay application are included in the relay table, the switch unit forwards the packet to the first or second communication apparatus that corresponds to the destination information (Fujita Fig. 3, [0043-0045]: The gateway reads the source and destination IP addresses and source and destination port numbers (Step S101, Fig. 3), and the relay unit A114 processes the communication packet by referring to the session relay table stored in the session relay table storage unit A115 (Step 102). The session relay unit A114 refers to the session relay table, and determines the destination that corresponds to information in the table, e.g. VLAN1 or VLAN2 or VLAN3,).

Regarding claim 11, Fujita teaches:
the switch unit forwards the packet to the first or second communication apparatus when a relay application of the identification information that corresponds to the transmission source information and the destination information in the relay table has sent the packet (Fujita Fig. 3, [0043-0045]: The gateway reads the source and destination IP addresses and source and destination port numbers (Step S101, Fig. 3), and the relay unit A114 processes the communication packet by referring to the session relay table stored in the session relay table storage unit A115 (Step 102). The session relay unit A114 refers to the session relay table, and determines the destination that corresponds to information in the table, e.g. VLAN1 or VLAN2 or VLAN3. [0049]: Step S107, Fig. 3, the session relay unit executes on the transfer session to the destination).
 
Regarding claim 12, Fujita teaches:
… unit(Fujita, Fig. 1 [0025, 0029] The VPN gateway establishes communication paths between LAN devices and itself, and WAN devices and itself, and implements a relay function to transmit and receive packets via these communication paths. ).
Fujita does not teach:
switch control unit implemented at least by the hardware … the switch unit …
However, Suzuki teaches:
switch control unit implemented at least by the hardware (Suzuki Fig 3, [0040]: Hardware configuration examples of the controller (30a, 30b) and interface/switch (20a, 20b) are shown, includes processor, memory, NIC and bus.)  …  the switch unit ….(Suzuki Fig 1, [0033 -0034] Suzuki teaches that the relay application function is embodied or includes controllers (30a and 30b), interface/switches (20a and 20b) and relay implementations 5 that communicatively connect network 2 (consisting of devices 10a and 10b) with network 3 (consisting of devices 10b and 10d) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suzuki into the method of Fujita in order to improve the relay/switch procedure with a specific switch function, based on at least hardware, specifically with higher speed of passing the relay transmission (or discard) and improved security with dedicated connections to the switch unit.
 
Regarding claim 13, Fujita does not teaches:
the switch unit is an open flow switch that relays a flow between the first and second communication apparatuses and the relay application, and8PRELIMINARY AMENDMENTAttorney Docket No.: Q242431Appln. No.: Not Yet Assigned the switch control unit is an open flow controller that controls the open flow switch. 
However, Suzuki teaches,
the switch unit is an open flow switch that relays a flow between the first and second communication apparatuses and the relay application, and8PRELIMINARY AMENDMENTAttorney Docket No.: Q242431Appln. No.: Not Yet Assigned the switch control unit is an open flow controller that controls the open flow switch  (Suzuki Fig 1, [0033 -0034] Suzuki teaches that the relay application function is embodied or includes controllers (30a and 30b), interface/switches (20a and 20b) and relay implementations 5 that communicatively connect network 2 (consisting of devices 10a and 10b) with network 3 (consisting of devices 10b and 10d). The interface/switches 20a and 20b include firewall functions and may be achieved as an Open Flow switch. Likewise, the controller 30a and 30b may be an Open Flow controller that controls the Open Flow switch 20a and 20b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suzuki of a network configuration using an Open Flow (SDN) controller and Open Flow switch into the method of Fujita. The motivation is to provide the added benefit of the SDN architecture to the gateway/relay apparatus deployment such as in a data center where logical Open Flow switches managed by logical Open Flow controllers (possibly remotely located) can simplify network management and improve utilization of managed devices.

Regarding claim 14, Fujita does not teaches:
Wherein the processor is further configured to execute the one or more instructions stored in the memory to implement a relay processing unit that relays a third communication path connected between the first communication apparatus and the second communication apparatus.
However, Suzuki teaches:
Wherein the processor is further configured to execute the one or more instructions stored in the memory to implement (Suzuki Fig. 3, Communication device: Processor 200a, Memory 250a/260a, [0043]: computer program in memory.  Fig. 4, Control device: Processor 300a, Memory 350a/3560a, [0048]: computer program in memory) relay processing unit implemented by the hardware and that relays a third communication path connected between the first communication apparatus and the second communication apparatus (Suzuki Fig. 1, [0034]: Fig.1 shows a third path indicated by network/path 9, communicatively connected to Controller 30a, using ADDRESS:S and similarly communicatively connected to Controller 30b, using ADDRESS:T. This communication path 9 may be a communication path physically different from the network 1, or may be achieved by using part of network 1 that may be virtually divided by a virtual local area network (VLAN).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suzuki into the method of Fujita. The motivation is to improve utilization of existing network devices and connections by supporting an alternative communication paths that can be physically or logically (or combination of both) structured quickly, and offer improved priority, security and lower network latency for data transmissions.

Regarding claim 16, Fujita teaches:
A communication system comprising a first communication apparatus, a second communication apparatus, and a relay apparatus connected between the first and second communication apparatuses (Fujita Fig. 1 First communication system consists of apparatus devices C1, C2, D1 and D2 connected via network B1 to Gateway comprising of relay unit and interfaces. Second communication system consists of apparatus devices servers A131-A136 connected to Gateway via VLAN1/2/3.) , wherein the relay apparatus comprises: 
a first communication interface capable of communicating with a first communication apparatus (Fujita, Fig. 1 [0023-0026] WAN interface in the (VPN) gateway installed in the data center, connects to at least one of many terminals C1/D1, serves as a ‘first’ communication interface that exchanges packets (communicates) with ‘first’ communication devices on this WAN side); 
a second communication interface capable of communicating with a second communication apparatus (Fujita, Fig. 1 [0023-0026] LAN interface in the (VPN) gateway installed in the data center connects to at least one of many servers A131-A136, serves as a ‘second’ communication interface that exchanges packets (communicates) with ‘second’ communication devices on this LAN side); 
a memory storing one or more instructions; and
a processor configured to execute the one or more instructions stored in the memory to implement Fujita Fig. 7 {0094}: Arithmetic processor A314 reads out program A318 stored in storage unit A315, and operates in accordance with the program A318, thereby implementing the WAN interfaces A111/A211, LAN interfaces A112/A212, processors A113/A213, relay units A114/A214, relay table storage units A115/A215 and AAL processor A113/A213.):
an application execution unit implemented at least by the hardware and that executes a relay application, the relay application being connected to the first communication apparatus via a first communication path and connected to the second communication apparatus via a second communication path (Fujita, Fig. 1 [0025, 0029] The VPN gateway comprises a session relay unit A114 and session relay table storage unit A115, where the relay unit A114 relays packets transmitted and received by the gateway, between first devices on the LAN network and second devices on the WAN network. In other words, the gateway establishes communication paths between LAN devices and itself, and WAN devices and itself, and implements a relay function to transmit and receive packets via these communication paths.); and 
…
Fujita does not teach:
a switch unit implemented at least by the hardware and that associates  the first communication apparatus with the relay application and associates  the second communication apparatus with the relay application, thereby switches a packet to be input/output between the first and second communication interfaces and the relay application.
However, Suzuki teaches:
a switch unit implemented at least by the hardware (Suzuki Fig. 3, [0040]: hardware configuration illustrated  as comprising of processor, memory, NIC and bus) and that associates  the first communication apparatus with the relay application and associates  the second communication apparatus with the relay application, thereby switches a packet to be input/output between the first and second communication interfaces and the relay application (Suzuki Fig 1, [0033 -0034] Suzuki teaches that the relay application function is embodied or includes controllers (30a and 30b), interface/switches (20a and 20b) and relay implementations 5 that communicatively connect network 2 (consisting of devices 10a and 10b) with network 3 (consisting of devices 10b and 10d). Packets generated by devices within network 2 are received by interface/switch 20a and relayed by relays 5 to interface/switch 20b and then to devices in network 3. Interface/switches 20a and 20b serve to physically, logically and functionally connect devices of network 2 to devices of network 3, and vice versa from network 3 to network 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suzuki into the method of Fujita in order to improve on the speed of the relay transmission by using hardware that is dedicated to relay/switch (and not route), and the security of the transmission using connections that are terminated specifically from the ‘first’ apparatus to the relay switch and onto the ‘second’ apparatus.

Regarding claim 17, Fujita teaches:
A relay method in a relay apparatus comprising a first communication interface capable of communicating with a first communication apparatus and a second communication interface capable of communicating with a second communication apparatus (Fujita Fig. 1 First communication system consists of WAN apparatus devices C1, C2, D1 and D2 connected via network B1 to Gateway comprising of relay unit and LAN interface. Second communication system consists of LAN apparatus devices servers A131-A136 connected to Gateway’s LAN interface via VLAN1/2/3.), the method comprising: 
executing a relay application, the relay application being connected to the first communication apparatus via a first communication path and connected to the second communication apparatus via a second communication path (Fujita, Fig. 1 [0025, 0029] The VPN gateway comprises a session relay unit A114 and session relay table storage unit A115, where the relay unit A114 relays packets transmitted and received by the gateway, between first devices on the LAN network and second devices on the WAN network. In other words, the gateway establishes communication paths between LAN devices and itself, and WAN devices and itself, and implements a relay function to transmit and receive packets via these communication paths.); and 
…
Fujita does not teach:
associating the first communication apparatus with the relay application and associating the second communication apparatus with the relay application, thereby switching a packet to be input/output between the first and second communication interfaces and the relay application.
However, Suzuki teaches:
associating the first communication apparatus with the relay application and associating the second communication apparatus with the relay application, thereby switching a packet to be input/output between the first and second communication interfaces and the relay application (Suzuki Fig 1, [0033 -0034] Suzuki teaches apparatus devices within network 2 are communicatively connected to interface/switch 20a with controller 30a (network 2-facing relay application). Similarly, apparatus devices within network 3 are communicatively connected to interface/switch 20b with controller 30b (network 3 – facing relay application). Packets generated by devices within network 2 are received by interface/switch 20a and relayed by relays 5 to interface/switch 20b and then to devices in network 3. Interface/switches 20a and 20b serve to physically, logically and functionally connect devices of network 2 to devices of network 3, and vice versa from network 3 to network 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suzuki into the method of Fujita in order to improve on the speed and the security of the relay transmission by using hardware that is dedicated to relay/switch (and not route), and using connections that are terminated specifically between the ‘first’ apparatus and the relay/switch, and then onto the ‘second’ apparatus.


Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Fujita et al. in view of Suzuki and further in view of Hamamoto et al. (US20070189295A1), hereinafter “Hamamoto”.

Regarding claim 15, Fujita and Suzuki do not teach:
the relay processing unit is NAPT processing unit configured to convert an address and a port number of the packet or NAT processing unit configured to convert an address of the packet.
However, Hamamoto teaches:
the relay processing unit is NAT processing unit configured to convert an address of the packet (Hamamoto Fig. 1, [0131-0133]: Hamamoto teaches the gateway 110 comprising of a setting unit 1101 and a relay unit 1102, where the setting unit sets relay information in the relay unit. The relay unit 1102 has a NAT function. Namely the relay unit performs address translation from a global IP address to a new, logical separate local IP addresses, port number translation and the like. Fig.2 [0133]: The relay information stored in the relay table 1103 is illustrated in Fig.2, showing relay instructions for executing a sample NAT function, converting IP address and port number received at the gateway to a local IP address and port number for an on premise terminal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hamamoto into the method of Fujita and Suzuki. The motivation is to improve on security in a network with a method of easily translating destination addresses to a new, logically separate path, in a situation where multiple communication paths can be mixed in one physical network as taught by Fujita and Suzuki.


Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over Fujita et al. in view of Suzuki and further in view of “Mobile-Edge Computing (MEC); Service Scenarios”, ETSI GS MEC-IEG 004, V 1.1.1, November 2015, hereinafter “MEC”.

Regarding claim 2, Fujita and Suzuki do not teach:
the relay application executes edge computing processing regarding a function of the first or second communication apparatus.
However, MEC teaches:
the relay application executes edge computing processing regarding a function of the first communication apparatus. MEC (page 7) discloses implementing data processing at the ‘edge’ of a network, separate from the communication device, and before transporting or relaying a data transmission or stream from the device over the network to another device such as a server or switch. In the case of a video-based monitoring system, for a video camera connected to output a video stream, the edge processing could reduce the bandwidth of a high rate video streams, by mitigating the need to transmit high video data streams when only small pieces of information are required to be extracted from these video streams (page 7).This saves the network from having to transmit multiple high-rate data streams, when each stream could be reduced in bandwidth before transmission. Such a reduction of bandwidth could be reversed when received or processed at the destination. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of MEC into the method of Fujita and Suzuki. The motivation would be to improve on the efficiency of relaying input/output from communication devices, by transmitting only valuable (reduced) data that would in turn free up bandwidth for additional data transmissions, or for reduced overall bandwidth usage (less cost).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461